ORDER

Upon consideration of Lukas E. Hoska, Ill’s motion for reconsideration of the court’s order dismissing his petition for review for failure to file the Fed. Cir. R. 15(c) statement concerning discrimination and pay the docketing fee, the statement and fee now having been received,
IT IS ORDERED THAT:
The motion for reconsideration is granted, the mandate is recalled, the court’s July 20, 2004 order is vacated, and the petition for review is reinstated. Hoska’s brief is due within 30 days of the date of filing of this order.